DETAILED ACTION
Status of Claims
	Claims 57, 59-64, 66-67, 69-78, 80, 84, 86-90, 92-94 and 120-125 are pending.
	Claims 57 and 59-63 are withdrawn from consideration.
	Claims 1-56, 58, 65, 68, 79, 81-83, 85, 91 and 95-119 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 57 and 59-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 November 2021.

Claim Objections
Claim 64 is objected to because of the following informalities:  the phrasing “said interconnect features” (page 3, line 1) is not consistent with “submicron-sized electrical interconnect features”.  (page 2, line 2).  Appropriate correction is required.
Claims 64 and 69-73, 75-78, 80, 84, 120 are objected to because of the following informalities:  “said composition” (page 3 line 8) is not consistent with “an electrodeposition 
Claim 64 is objected to because of the following informalities:  “the base structure” (page 3 lines 11-12) is not consistent with “a semiconductor base structure”.  Appropriate correction is required.
Claims 64 and 120 are objected to because of the following informalities:  “the electrolytic composition” is not consistent with “an electrodeposition composition”.  Appropriate correction is required.
Claim 70 is objected to because of the following informalities:  “buffer” is not consistent with “a buffering agent”.  Appropriate correction is required.
Claims 70-71 and 76 are objected to because of the following informalities:  “cobalt ions” and “cobaltous ion” are not consistent with “a source of cobalt ions”.  Appropriate correction is required.
Claim 76 is objected to because of the following informalities:  the phrase “the sum of any nickel ion, and iron ions” may be more appropriately written as “the sum of any nickel ions and iron ions”. Appropriate correction is required.
Claim 84 is objected to because of the following informalities:  “said features” is not consistent with “submicron-sized electrical interconnect features”.  Appropriate correction is required.
Claim 84 is objected to because of the following informalities:  “said submicron features” is not consistent with “submicron-sized electrical interconnect features”.  Appropriate correction is required.
88 is objected to because of the following informalities:  “said submicron features” is not consistent with “submicron-sized electrical interconnect features”.  Appropriate correction is required.
Claim 89 is objected to because of the following informalities:  “an electrolytic current” is not consistent with “electrical current”.  Appropriate correction is required.
Claim 90 is objected to because of the following informalities:  “said features” is not consistent with “submicron-sized electrical interconnect features”.  Appropriate correction is required.
Claim 120 recites the limitation “the submicron-sized” and “the submicron”. Appropriate correction is required. Additionally the claim recites “the submicron-sized features”. The Examiner suggests amending all claims inclusive of these terms to be consistently presented.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64, 66-67, 69-78, 80, 84, 86-90, 92-94 and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64, 66-67, 69-78, 80, 84, 86-90, 92-94 and 120-125  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 64, the terms “metalizing substrate” is indefinite because it is unclear if the substrate includes a metal, is capable of accepting a metal or some other scenario.  It is not clear what the structure of the substrate includes. 

Claim 89 recites the limitation “the aqueous electrodeposition composition”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 92-94 recites the limitation “the submicron interconnect” and “the submicron interconnects”.  There is insufficient antecedent basis for these limitations in the claims.  It is unclear how many interconnects are required. 
Regarding claims 121 and 125, it is unclear if the elements of claim 121 are the same or different as the elements of claim 120.  For example, it is unclear if the “a source of cobalt ions” of claim 121 is the same or different as the “a source of cobalt ions” of claim 120.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 64, 66-67, 69-78, 80, 84, 86-90, 92-94 and 121-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubina et al. (US 2016/0273117) in view of Harbulak (US 4,069,112) or Claims 64, 66-67, 69-78, 80, 84, 86-90, 92-94 and 121-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubina et al. (US 2016/0273117) in view Bokisa et al. (US 2005/0173254).
Josell et al. (US 2015/0345039) is herein cited as evidence.
Regarding claims 64, 66-67 and 121-122, Doubina discloses a process for cobalt film electrodeposition (title) for depositing cobalt into recessed features on a semiconductor substrate [0002] with nanometer-sized features [0061] (= a process for electroplating a cobalt deposit onto 
Immersing a substrate comprising said nanometer-sized features with an electrolyte (abstract, [0003]) (= contacting a metalizing substrate within said features with an electrodeposition composition) comprising:
Cobalt ions [0003] (= a source of cobalt ions);
An additive (e.g. suppressors [0040] or butyne 1:4 diol [0054] = an acetylenic suppressor compound, wherein the acetylenic suppressor compound is an alcohol compound or derivative);
Boric acid (= a buffering agent; the instant specification indicates that boric acid is a preferred buffer); and
Water [0117] and 
Applying an electroplating waveform [0121] (= supplying electrical current to the electrolytic composition to deposit cobalt onto the base structure and fill the submicron-sized features with cobalt); wherein the electrodeposition composition is free of any further additive that would function as an accelerator (i.e. Doubina teaches that accelerators are optionally present and that additives such as suppressors may be included alone; ‘either alone or in combination with other bath additives’, [0004], [0040]).  As evidenced by Josell et al. the compound 2-butyne-1, 4-diol is a suppressing agent in cobalt electroplating ([0046], claim 3). Sulfur containing additives are optional, therefore the cobalt deposit of Doubina would necessarily contain less than 300 ppm sulfur and additionally would therefore be substantially free of any divalent sulfur compound. The disclosure of Doubina differs from the instant claim in that Doubina does not disclose the features as interconnect features, however, Doubina discloses recessed features within the semiconductor field [0001]-[0002], [0032], therefore before the 
The disclosure of Doubina differs from the instant claim in that Doubina does not disclose wherein the suppressor is a suppressor having a terminal triple bond.  
In the same or similar field of electroplating cobalt, Harbulak discloses the use of additives including 2-butyne-1, 4-diol, 3-(ß-hydroxyethoxy)-propyne (= ethoxylated propargyl alcohol), etc. (Col. 3 lines 21-51).  The compounds of 2-butyne-1, 4-diol and 3-(ß-hydroxyethoxy)-propyne are therefore considered equivalent additives in the field of cobalt electroplating.  Ethoxylated propargyl alcohol has a terminal triple bond. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising 3-(ß-hydroxyethoxy)-propyne because it would have been obvious to simply substitute one known equivalent additive for another to produce the same or similar predictable result.  It is further noted that although the instant claim indicates the additive as a suppressor, the chemical compound is not limited to the labeling since as evidenced by Josell et al. the compound 2-butyne-1, 4-diol is a known suppressing agent in cobalt electroplating ([0046], claim 3) whereas Doubina refers to butyne-1, 4-diol as a leveler [0054] and the instant specification refers to 2-butyne-1, 4-diol as a suppressor (i.e. the same chemical compound can be referenced as a different label).  It is further noted that chemical compounds may be labeled as either leveler or suppressor such as by Doubina which refers to polyethylene glycol as both a leveler [0054] and suppressor [0041].  

Regarding claims 69 and 72, Doubina discloses wherein the electrolyte has a pH between 4-6 [0009], which overlaps with the claimed range therefore a prima facie case of obviousness exists.  Although the pH of Doubina is outside the claimed range of claim 72, the pH range of Doubina is close enough that one of ordinary skill in the art would expect the same or similar predictable result.  
Regarding claim 70, Doubina discloses a cobalt ion concentration of 5 g/L or less [0004]. Doubina does not disclose the cobalt ions weight percentage, however, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 71, Doubina discloses a cobalt ion concentration of 5 g/L or less [0004], the butyne diol compound having 1-10,000 ppm [0055], and 2-35 g/L [0009].  Harbulak discloses a concentration of 5 to 1000 mg/L (Col. 3 lines 52-53). Bokisa discloses the additive in an amount including 0.001 to 5% [0022].  
Regarding claim 73, Doubina discloses stress relief agents are optionally included [0045].  
Regarding claims 74-75, Bokisa discloses the use of saccharin [0023] in an amount of 0.001 to about 5% [0022] and 2.25 g/L saccharin [0073]. 
Regarding claim 76, Doubina does not disclose the presence of nickel or iron therefore the molar ratio is not greater than 0.01.  
Regarding claim 77, Doubina does not disclose the presence of copper (abstract). 
Regarding claim 78, Doubina does not disclose the presence of solids (abstract). 
Regarding claim 80, the composition of Doubina consists essentially of a single phase aqueous solution [0009].  
Regarding claims 84 and 88, Doubina discloses the substrate comprising recessed features (abstract) (= cavities).  Doubina teaches that overburden deposits may form [0059] (Figure 5). Doubina teaches bottom-up filling [0056].  Doubina discloses immersion of the substrate [0003]. Doubina discloses a seed layer (abstract).  
Regarding claim 86, Doubina discloses an integrated circuit [0032]. 
Regarding claim 87, Doubina discloses the substrate comprising recessed features (abstract) (= cavities).  Doubina teaches that overburden deposits may form [0059] (Figure 5). Doubina teaches bottom-up filling [0056].  Bottom-up filling necessarily indicates a deposition at a rate of growth in the vertical direction which is greater than a rate of growth in the horizontal direction.  
Regarding claim 89, Doubina discloses an anode [0104]-[0105] and a power supply [0012].  
Regarding claim 90, while the combination of Doubina in view Harbulak or Bokisa does not specifically address the claim limitation “internal tensile stresses”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  
Regarding claim 92, Doubina discloses wherein the features may have a width between about 10-150 nm [0061] which overlaps with the instantly claimed ranges therefore a prima facie case of obviousness exists. Doubina discloses a height of the features including 30-100nm [0061].
Regarding claims 93-94, Doubina discloses an aspect ratio between 2-20 [0061]. Although the aspect ratio of Doubina does not overlap the claimed range of 94, the range of Doubina is close enough that one of ordinary skill in the art would expect the same or similar predictable result. 
Claims 120 and 123-125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubina et al. (US 2016/0273117).
Josell et al. (US 2015/0345039) is herein cited as evidence.
Regarding claim 120, Doubina discloses a process for cobalt film electrodeposition (title) for depositing cobalt into recessed features on a semiconductor substrate [0002] with nanometer-sized features [0061] (= a process for electroplating a cobalt deposit onto a semiconductor base structure comprising submicron-sized electrical interconnect features), the process comprising the steps of:

Cobalt ions [0003] (= a source of cobalt ions);
An additive (e.g. suppressors [0040] or butyne 1:4 diol [0054] = an acetylenic suppressor compound, wherein the acetylenic suppressor compound is an alcohol compound or derivative);
Boric acid (= a buffering agent; the instant specification indicates that boric acid is a preferred buffer); and
Water [0117] and 
Applying an electroplating waveform [0121] (= supplying electrical current to the electrolytic composition to deposit cobalt onto the base structure and fill the submicron-sized features with cobalt); wherein the electrodeposition composition is free of any further additive that would function as an accelerator (i.e. Doubina teaches that accelerators are optionally present and that additives such as suppressors may be included alone; ‘either alone or in combination with other bath additives’, [0004], [0040]).  As evidenced by Josell et al. the compound 2-butyne-1, 4-diol is a suppressing agent in cobalt electroplating ([0046], claim 3). Sulfur containing additives are optional, therefore the cobalt deposit of Doubina would necessarily contain less than 300 ppm sulfur and additionally would therefore be substantially free of any divalent sulfur compound. The disclosure of Doubina differs from the instant claim in that Doubina does not disclose the features as interconnect features, however, Doubina discloses recessed features within the semiconductor field [0001]-[0002], [0032], therefore before the effective filing date of the claimed invention, one of ordinary skill in the art would have produced the recessed features of Doubina as interconnect features because Doubina teaches the prima facie case of obviousness exists.  Doubina discloses the substrate comprising recessed features (abstract) (= cavities).  
Regarding claim 123, Doubina discloses wherein the features may have a width between about 10-150 nm [0061] which overlaps with the instantly claimed ranges therefore a prima facie case of obviousness exists. Doubina discloses a height of the features including 30-100nm [0061].
Regarding claim 124, Doubina discloses an aspect ratio between 2-20 [0061]. Although the aspect ratio of Doubina does not overlap the claimed range of 94, the range of Doubina is close enough that one of ordinary skill in the art would expect the same or similar predictable result. 
Regarding claim 125, Doubina discloses additional additives as optional (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795